Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 4 February 2022 is acknowledged.
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9 are rejected under 35 U.S.C. 103 as obvious over Cho (2020/0306710). 
Regarding independent claim 1, Cho discloses A fracturing fluid (abstract “an electrically-conductive pellet” such as for [0006] “hydraulic fracturing […] with the use of electromagnetic proppant imaging”; hydraulic fracturing requires a fracturing fluid) comprising: 
a carrier fluid ([0006] “hydraulic fracturing […] with the use of electromagnetic proppant imaging”; hydraulic fracturing requires a carrier fluid); and 
coke proppant particulates ([0036] “reducing a size of a material […] The material may be or include coke (e.g., petroleum coke or coke breeze), calcined coke, metal powder, graphite, or a combination thereof” which forms the proppant core as in Fig. 8) having a bulk density of less than about 0.9 g/cm3 ([0041] “The pellets may have a bulk density from about 0.3 g/cm3 to about 2.0 g/cm3, about 0.5 g/cm3 to about 1.6 g/cm3, or about 0.7 g/cm3 to about 1.2 g/cm3”; these ranges plainly anticipates values less than 0.9 g/cm3).
As above, Cho discloses “The material may be or include coke (e.g., petroleum coke or coke breeze)” ([0036]) and “The shell layer is made from a second material that is electrically-conductive” ([0008]). 
However, Cho fails to specify “fluid coke” in the examples of “coke” core materials. 
Nevertheless, Cho also teaches “The idea to use coke as a proppant was first captured by Esso production research company in 1972 (see U.S. Pat. No. 3,664,420). They describe “fluid coke” as a material” ([0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to alternatively include fluid coke as one such “coke” for the proppant core materials, in order to provide a suitable Specific core material within the Genus of core materials disclosed (thereby providing:
“fluid coke proppant particulates having a bulk density of less than about 0.9 g/cm3”).
Second, this modification is obvious as no more than the simple substitution of a known element (known fluid coke materials) for another known element (known coke materials) within the capability of one of ordinary skill in the art at the time, in a manner that would have achieved predictable results KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
The Office recognizes that, in the Specification, Applicant states “The term “fluid coke proppant particulates" refers to proppant particulates composed of fluid coke” ([0026]).  The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case. See AFG Industries, Inc. v. Cardinal IG Company, 239 F.3d 1239, 1245, 57 USPQ2d 1776, 1780-81 (Fed. Cir. 2001) (based on specification and other evidence, "composed of" interpreted in same manner as "consisting essentially of"); In re Bertsch, 132 F.2d 1014, 1019-20, 56 USPQ 379, 384 (CCPA 1942) ("Composed of" interpreted in same manner as "consisting of"; however, the court further remarked that "the words ‘composed of’ may under certain circumstances be given, in patent law, a broader meaning than ‘consisting of.’")  MPEP 2111.03 Transitional Phrases.  In this case, Applicant further discloses “It should be noted that some or all of the fluid coke proppant particles may be coated. Coatings are often used on sand particles used in hydraulic fracturing to either improve their flowability or to mitigate their flow back during production. Such types of coatings are within the scope of this invention. It is possible to introduce coated fluid coke proppant particles at any stage of the hydraulic fracturing process with the resulting fluid coke composition being either a mixture of coated and uncoated fluid coke or entirely coated fluid coke” ([0061]).  Accordingly, “composed of” is being interpreted to be “consisting essentially of” and encompasses coatings over the coke core, as in Cho. 
Regarding claim 2, Cho discloses “The pellets may have a bulk density from about 0.3 g/cm3 to about 2.0 g/cm3, about 0.5 g/cm3 to about 1.6 g/cm3, or about 0.7 g/cm3 to about 1.2 g/cm3” ([0041]); these ranges plainly anticipates values less than 0.8 g/cm3.  Accordingly, as in claim 1, Cho provides wherein the fluid coke proppant particulates have a bulk density of less than about 0.8 g/cm3.
Regarding claim 3, Cho discloses “The pellets may have a bulk density from about 0.3 g/cm3 to about 2.0 g/cm3, about 0.5 g/cm3 to about 1.6 g/cm3, or about 0.7 g/cm3 to about 1.2 g/cm3” ([0041]).
However, Cho fails to specify the apparent density. 
3 apparent density for spherical solids as in Cho.  For example, Applicant discloses similar bulk densities of “less than about 0.9 g/cm3, or about 0.5 g/cm3 to about 0.9 g/cm3, or about 0.7 g/cm3 to about 0.9 g/cm3, or 0.75 g/cm3 to about 0.85 g/cm3” ([0047]).  Apparent density (density of the individual particulates themselves) and bulk density (density of a proppant pack of the individual particulates) are correlated as in API RP-19C (Specification, [0028]-[0029]). 
Accordingly, although silent to the apparent density range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to include wherein the fluid coke proppant particulates have an apparent density in the range of about 1.4 g/cm3 to about 2.0 g/cm3, in order to provide proppant having the same general bulk density (and thus the same general apparent density).  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 4, the Office recognizes that these properties appear to merely describe typical properties of fluid coke as disclosed by Applicant ([0041]-[0045]).  As in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to alternatively include fluid coke as one such “coke” for the proppant core materials, in order to provide a suitable Specific core material within the Genus of core materials disclosed, thereby further providing: wherein the fluid coke proppant particulates have one or more of (a) a carbon content of about 75 wt% to about 93 wt%, (b) a weight ratio of carbon to hydrogen of about 30:1 to about 50:1, (c) an impurities content of about 5 wt% to about 25 wt%, (d) a sulfur content of about 3 wt% to about 10 wt%, and (e) a nitrogen content of about 0.5 wt% to about 3 wt%, by virtue of using fluid coke. 
For example, the reference to Graham (3,664,420) (cited by Applicant) provides further evidence of this, describing an exemplary average fluid coke sample having 90 wt% carbon, 5.0 wt% sulfur, and impurities content of 10 wt% (Col. 10, lines 25-35). 
Regarding claim 5, Cho discloses “The pellet may be or include a carbon-based material with improved properties such as […] strength (e.g., crush resistance)” ([0025]) and “The pellets may have a strength (e.g., crush resistance) from about 1% crush @6 k to about 40% crush @6 k, or from about 5% crush @6 k to about 15% crush @6 k” ([0041]).  
It appears that the crush resistance of “@6 k” etc. refers to 6000 psi crush strength.  Even if it is somehow found that it does not, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to include wherein the fluid coke proppant particulates have a crush strength of about 3000 psi to about 12,000 psi, in order to provide suitable carbon-based materials with “improved properties” such as “strength (e.g., crush resistance)” in the general conditions required for proppant.  
Regarding claims 6 and 7, Cho discloses “the electrically conductive pellets 400, 1000 have a substantially round and spherical shape” ([0061]) wherein “The term “substantially round and spherical” and related forms, as used herein, is defined to mean an average ratio of minimum diameter to maximum diameter of about 0.8 or greater, or having an average sphericity value of about 0.8 or greater compared to a Krumbein and Sloss chart” ([0026]).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to include:
(claim 6) wherein the fluid coke proppant particulates have a Krumbein roundness value of ≥ 0.6; and/or
(claim 7) wherein the fluid coke proppant particulates have a Krumbein sphericity of ≥ 0.6,
in order to provide “substantially round and spherical shape” for the proppants.  
Regarding claim 8, Cho discloses wherein the fluid coke proppant particulates have an average particle size distribution in the range of about 100 µm to about 400 µm ([0041] “The pellet size distribution can be controlled such that about 90% of the pellets fall within specific target ranges such as from about 100 microns to about 3,000 microns, from about 100 microns to about 200 microns, from about 200 microns to about 400 microns
Regarding claim 9, Cho discloses “hydraulic fracturing […] with the use of electromagnetic proppant imaging” ([0006]); hydraulic fracturing uses aqueous carrier fluids.  Thus, Cho discloses wherein the carrier fluid is an aqueous carrier fluid.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as obvious over Cho as in claims 1 and 9, and further in view of Terry (3,700,032) (cited by Applicant).
Regarding claim 10, Cho discloses using the proppant “in hydraulic fracturing” ([0006]), which uses aqueous carrier fluids.
However, Cho fails to specify a gelled aqueous carrier fluid.
Nevertheless, gelled aqueous carrier fluids are rather ordinary in hydraulic fracturing.  For example, Terry teaches “A fracturing method wherein a fluid containing particles of petroleum coke are injected into a subterranean formation at a pressure sufficient to open a fracture therein” (abstract) wherein “In a typical fracturing treatment using a water-base fluid, the fluid can contain 20 pounds of the fluid coke per 1,000 gallons of fluid and 20 pounds of guar gum per 1,000 gallons of fluid. […] After a fracture of the desired geometry has been generated, propping agent particles can be blended into the fluid and carried into the fracture” (Col. 6, lines 36-50).  Guar gum is a typical gelling agent “that can be dissolved or dispersed in water to give a viscous solution or dispersion” (Col. 6, lines 4-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to include wherein the aqueous carrier fluid is a gelled aqueous carrier fluid, in order to provide a “typical fracturing treatment” having “a viscous solution or dispersion” to carry the proppant and other solids in the fluid.
Regarding claim 11, Cho provides all elements, except for second proppant particulates that are not fluid coke material.
Nevertheless, other types of proppants are rather well-known in the art.  For example, Terry teaches “The most commonly employed proppant is a specially graded sand ranging between about 10 and 60 mesh in size. Other proppants include glass beads, steel shot, plastic pellets, walnut shells, and aluminum pellets” (Col. 6, lines 50-55).  
second proppant particulates composed of a material that is not a fluid coke material, in order to provide whatever mixture of proppants may be desired or needed to successfully prop open the fracture. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Graham (3,664,420) (cited by Applicant) discloses using “Petroleum coke, particularly fluid coke” of 0.9-1.3 specific gravity (4:36-40).  However, this reference fails to teach using 0.8 specific gravity fluid coke, or combining the fluid coke with other proppant particulates. 
The reference to Gentry (5,215,143) describes raw fluid coke having apparent density of 7.5 lbs/gallon = 8.98 g/cm3 (Col. 10, Table 1).  
The NPL reference to Labus (“The concept of coke based proppants for coal bed fracturing”; IOP Conf. Ser.: Earth Environ. Sci.; Vol. 261, 2019) (cited by Applicant) discloses using coke particles as proppant in a fracturing fluid (abstract) having a bulk density of 0.7-1.1 g/cm3 (p.3).  However, this reference does not appear to distinguish between petroleum coke (petcoke), fluid coke, or any other types of cokes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674